DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 13/617,632, filed on 9/14/2012.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 1, 3 and 6 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by An et al (US 2013/0242411 A1).
In regard to claim 8, An et al discloses an optical imaging lens comprising first, second, third, fourth, and fifth lens elements arranged from an object side to an image side in a given order along an optical axis of the optical imaging lens, each of the first, 6.23 (page 3, TABLE 2 & page 4, TABLE 5).
Regarding claim 3, An et al discloses wherein the lens satisfies the equation: 4.7≤EFL/(G45+T5)≤6.3 → 3.8636/(0.24270.45) = 5.58 (page 3, TABLE 2 & page 4, TABLE 5).
Regarding claim 6, An et al discloses wherein the lens satisfies the equation: 2.98≤BFL/(G12+G45)≤6.12 → 1.331/(0.1525+0.2427) = 3.37 (page 3, TABLE 2 & page 4, TABLE 5).

Allowable Subject Matter
Claims 8-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: The prior art fails to teach a combination of all the claimed features as presented in claims 8-14: an optical imaging lens as claimed, specifically wherein: the image-side .
The prior art fails to teach a combination of all the claimed features as presented in claims 15-20: an optical imaging lens as claimed, specifically wherein: the image-side surface of the first lens element has a concave portion in a vicinity of the optical axis; the object-side surface of the third lens element has a concave portion in a vicinity of its periphery; the object-side surface of the fourth lens element has a concave portion in a vicinity of the optical axis; the optical imaging lens as a whole has only the five lens elements having refractive power; and satisfies the equation: 3.4≤ALT/(G23+G34)≤4.2.
Claims 2, 4, 5 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art fails to teach a combination of all the claimed features as presented in claim 2: an optical imaging lens as claimed, specifically satisfying the equation: 4.89≤EFL/(G23+T3)≤5.88.
The prior art fails to teach a combination of all the claimed features as presented in claim 4: an optical imaging lens as claimed, specifically satisfying the equation: 5.88≤ALT/G45≤19.21.

The prior art fails to teach a combination of all the claimed features as presented in claim 7: an optical imaging lens as claimed, specifically satisfying the equation: 3.6≤ALT/(T3+G34)≤4.6.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C CHOI whose telephone number is (571)272-2324. The examiner can normally be reached Monday- Friday, 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571) 272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 



/WILLIAM CHOI/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        January 17, 2022